DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant's election with traverse of claims 1-4 in the reply filed on 10/19/2021 is acknowledged.  The traversal is on the ground(s) that the restriction requirement is improper (pg 5 second paragraph from the end, it is noted that the arguments on pgs 6-7 are directed toward the Election of Species requirement and not the restriction between claims 1-4 and 5-20).  This is not found persuasive because as stated in the Office Action dated 08/23/2021, the product of claims 1-4, as claimed, can be made by another and materially different process.
Applicant’s remaining arguments have been considered but are moot because the arguments are directed toward the election of species which does not apply to elected claims 1-4.
The requirement is still deemed proper and is therefore made FINAL.
Claims 5-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 08/23/2021.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Taylor (Ni-Mn-Ga Micro-trusses via Sintering of 3D-printed Inks Containing Elemental Powders).

In reference to claim 1:
Taylor teaches a product (pg 23 Fig. 2A), comprising:
a metallic and/or ceramic three-dimensional structure having physical characteristics of formation by additive manufacturing (abstract, pg 23 Fig. 2A),
the structure having random porosity within filaments thereof (pg 23 Fig. 2B; pg 20 col 2 last paragraph continuing on pg 21).

In reference to claim 2:
In addition to the discussion of claim 1, above, Taylor further discloses wherein the structure has a gradient in composition along portions thereof (Fig. 2B; pg 24 col 1 second full paragraph; Fig. 6)(Applicants specification, para 0067, states a “gradient may include…varying porosities along the secondary structure,” as such a gradient is interpreted as a change in the magnitude of porosity when passing from one point to another. Fig. 2B shows the Ga void will create higher porosity than surrounding areas.).

In reference to claim 3:
In addition to the discussion of claim 1 above, wherein the structure has a gradient in porosity along portions thereof (Fig. 2B; pg 24 col 1 second full paragraph; Fig. 6).

In reference to claim 4:
In addition to the discussion of claim 1, above, Taylor further discloses wherein the structure is at least 30-70 mol % elemental metal (Table 1 showing Ni, Mn, and Ga have concentrations of 49.8, 32.3, and 17.9, respectively, which equals 100%).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Voit (US20160200044) – discloses controlling the porosity being useful for printing foam-like structures or structures with pseudo-random porosity (para 0040).
Valls Anglés (US20180318922) – discloses that more random porosity can improve flexibility (para 1611).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW L SWANSON whose telephone number is (571)272-1724. The examiner can normally be reached M-Th 0800-1900 and every other Friday 0800-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW L SWANSON/              Examiner, Art Unit 1745